Slidell, O. J.,
dissenting. The damages claimed in the petition are laid at three hundred dollars for the plaintiffs’ clothing and other goods, and twenty-five hundred dollars for the assault upon his person. Those damages have *4been allowed in full, they are certainly high. I would not, however, he disposed to disturb them, (except, perhaps, as to the value of the clothing and goods,) if there was no fault on the part of the plaintiff. But I have not been able to bring my mind to that conviction; and as I am dissenting from the verdict of a jury on a question of fact, it is proper I should state my reasons. In doing so, let me observe in the outset that of twenty witnesses on whose evidence the cause was tried, six only (two for defendant and four for plaintiff,) were seen and heard face to face by the jury, the residue having been examined under commission. I may therefore with regard to the principal portion of the evidence consider myself as having as good an opportunity of estimating its weight as the jury had.
It appears from the evidence, that the ship Imperial, commanded by Banner-man, loft the port of Liverpool with five hundred and seventeen steerage passengers, besides six in the cabin. There was a physician on board to attend to the emigrants, a large portion of whom were Germans; and it was agreed that the plaintiff Bloelc, should have a cabin passage free of charge, in consideration of services to be performed by him in interpreting between the doctor and the passengers, Block speaking both German and English. The mate of the vessel deposes that Block had volunteered to go with him when he served out provisions to the passengers, and was in the habit of calling up those who could not speak English, to receive their provisions. That about a fortnight after leaving Liverpool, Block proposed selling the provisions to the passengers, he to receive the money and give the witness half. This conversation he reported to the captain. Subsequently one day when the captain was standing on deck, conversing with a cabin passenger named Woodworth, three German steerage passengers came aft to speak to the captain. Woodworth who had resided in Hamburgh and was familiar with German, deposes that these passengers complained to the captain “ of Block having received money from them for salt provisions, which had been placed on board by their agent, and which therefore belonged to them; whereupon the captain called Block to him and asked him the reason for so doing. He answered that if he received money from the German passengers for his interpreting, that it was nothing to him. Block also acknowledged having received money, at the same time stating that if it had been a much larger sum he would return no part of it. The captain then ordered Block to open his trunk, and Block refusing to do so, the captain sent for the carpenter to open it; to the witnesses’ knowledge he did not take any thing out of it. Defendant did not see the trunk again until some time afterwards he saw Block taking it out of the cabin, at the same time Block remarked to the captain that he was going to give the portmanteau to the passengers, but would hold him, the captain, responsible for it. Heard the captain give the order to Block to go out of the cabin. Block refused to comply with the request.”
Murphy, the mate, also swears that the passengers complained to the captain as stated by Woodworth, and that the captain opened his trunk to search for the money to return it to the passengers.
Gregory, an other cabin passenger, also testifies to the fact of the complaint to the captain by the passengers, and its truth is corroborated by two other witnesses for the defendants and by the testimony of three of plaintiff’s own witnesses. And Crawford, the ship’s carpenter, also testifies that he heard *5Bloclc acknowledge he had received money from the steerage passengers for the provisions.
There is therefore irresistible evidence that the steerage passengers complained to the captain of Bloch’s having committed a fraud upon them; and there is also evidence which, with the aid of the corroborating evidence of the complaint adduced to the captain, satisfies my mind that Bloclc had taken advantage of his position as interpreter to get money wrongfully out of the steerage passengers.
Now this conduct, in my opinion, justified the captain in ordering him out of the cabin. His cabin passage was promised in consideration of services to be by him performed, whereby the health and comfort of ignorant and necessitous emigrants was to be promoted. Bloch’s conduct was the very opposite of his duty, violated his contract, and justified the captain in refusing to let him remain in the cabin.
But if the above conclusion be well foúnded, it surely goes very materially in reduction of damages. It shows that Block had turned his employment to an unworthy and dishonest purpose, and suggests a good motive for the opening of the trunk, a desire to do justice on the spot, to the poor and ignorant people whom Bloch had deceived. Let it be remembered that a captain is a quasi-magistrate on board his ship at sea, and may within certain limits enforce and justify orders which in port would expose him to censure, to civil responsibility, and to punishment. See Abbott, edition of 1850. Boulay Paty, Tit. iv. 3 Kent. 184. 8 Carrington & Payne, 454. Emerigon (Meredith) p. 153.
I by no means suggest however, an entire refusal of damages, although there is a conflict of evidence respecting the circumstances of the assault by the captain and his knowledge of the indignity practiced by the crow, my conclusion from the evidence is unfavorable to the captain on these points. I am not satisfied that a resort to force was necessary to exclude Bloclc from the cabin, nor that the captain .enforced proper discipline for the protection of his person and effects. That protection he clearly did not forfeit by the unworthy conduct by which he forfeited his right to remain a cabin passenger.
I am unwilling to affirm the verdict for the whole amount, and think on the contrary that the damages allowed by the juiy should be materially reduced, and that below the amount allowed by the majority of the court.
Spofford, J. I concur in this opinion.